Martin-DP v. State                                                  
















IN THE
TENTH COURT OF APPEALS
 

No. 10-95-093-CR

     DANNY PAUL MARTIN,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 18th District Court
Johnson County, Texas
Trial Court # 30488
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      The court found Danny Martin guilty of felony driving while intoxicated and assessed
punishment of five years' incarceration.
 Tex. Penal Code Ann. §§ 49.04, 49.09(b) (Vernon
1994).  Although Martin appealed from his conviction, on September 5, 1995, he filed a motion
to dismiss his appeal.  
      In the relevant portion, Rule 59 of the Texas Rules of Appellate Procedure states:
(b)  Criminal Cases.  The appeal may be dismissed if the appellant withdraws his notice
of appeal at any time prior to the decision of the appellate court.  The withdrawal shall
be in writing signed by the appellant and his counsel and filed in duplicate with the clerk
of the court of appeals in which the appeal is pending . . . .  Notice of the dismissal shall
be sent to the clerk of the trial court in which notice of appeal was filed.  
Tex. R. App. P. 59(b).
      Martin and his attorney have both signed the motion, as required by the rule.  Id.  We have
not issued a decision in this appeal.  Thus, his motion is granted.
      Martin's appeal is dismissed.
                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed September 13, 1995
Do not publish